Citation Nr: 0522150	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  95-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability of the 
hands, other than that involving the right third and fifth 
fingers.

2.  What evaluation is warranted for residuals of injuries of 
the right (major) third and fifth fingers, from January 13, 
1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a bilateral hand disability.  In a 
February 1995 decision, the RO determined that the earlier 
rating decision was clearly and unmistakably erroneous 
insofar as it denied service connection for traumatic 
arthritis of the right fifth finger, and established service 
connection for that disability.  In an April 1996 rating 
decision, the RO determined that service connection was 
warranted for residuals of a chip fracture of the right third 
finger, concluding that the prior denial of service 
connection for this benefit was erroneous.

This appeal also arises from the initial rating assigned for 
the right third and fifth finger disorders, effective since 
January 13, 1994.  These disorders are currently assigned a 
combined single 10 percent rating.  

The Board remanded the case for further development in 
January 1998, September 2000, November 2003, and July 2004.  
The RO has returned the case to the Board for adjudication.

The issue of what evaluation is warranted for residuals of 
injuries of the right third and fifth fingers, from January 
13, 1994, is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

On appeal the veteran has presented a claim of entitlement to 
waiver of recovery of an overpayment of VA benefits.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
entitlement to service connection for disability of the 
hands, other than that involving the right third and fifth 
fingers

2.  The veteran participated in boxing in service, and he is 
service connected for residuals of right third and fifth 
finger injuries.

3.  Arthritis in the left hand, and arthritis in the right 
hand in joints in addition to those in the third and fifth 
fingers, was shown on x-ray many years after service.


CONCLUSION OF LAW

Left and right hand arthritis, other than that previously 
service connected, was not incurred or aggravated in-service, 
and arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In July 2004, the AMC sent the veteran a 
letter notifying him of the information and evidence needed 
to substantiate and complete the service connection claims on 
appeal, notice of what part of that evidence he was 
responsible for providing, and notice of what part of that 
evidence VA will attempt to obtain for him.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  VA requested the veteran's 
records from the Social Security Administration (SSA).  In 
August 2004, SSA responded that the veteran had not filed a 
claim for SSA disability benefits.  The claimant has had VA 
examinations that addressed the condition of his hands, most 
recently in 2001.  

The veteran had hearings at the RO before an RO official in 
March 1999, and before the undersigned Veterans Law Judge in 
April 2000.  

In the July 2004 VCAA letter, the AMC asked the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claims, and notified him that he 
needed to submit all evidence in his possession.  In a 
February 1995 statement of the case, in supplemental 
statements of the case issued in April 1996, November 1996, 
April 1999, February 2004, and March 2005, in Board remands 
dated in January 1998, September 2000, November 2003, and 
July 2004, and in letters dated in June 1998, October 2000, 
December 2002, July 2004, and September 2004, VA advised the 
veteran what evidence VA had requested, and what evidence VA 
had received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  In light of the foregoing, VA's duty to assist has been 
fulfilled with respect to his claim for entitlement to 
service connection for disability of the hands, other than 
that involving the right third and fifth fingers.

Fourth, the appellant was not prejudiced by VA's issuance of 
VCAA letters after the initial adverse rating decision of 
July 1994.  The United States Court of Appeal for Veterans 
Claims (Court) has held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  The Court 
explained in Pelegrini, however, that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in July 2004.  The 
RO provided the required notice in July 2004.  The lack of 
full notice prior to the initial decision has been corrected, 
and any error as to when notice was provided was harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Subsequent 
notice is sufficient provided that the veteran was provided a 
meaningful opportunity to participate in the processing of 
his claim by VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.

Service Connection Claim

The veteran filed a claim in January 1994 for service 
connection for a number of disorders, including disability of 
the hands.  Service connection has been established for 
residuals of injuries to the right third and fifth fingers.  
The issue of entitlement to service connection for disorders 
of the hands in addition to those is currently on appeal.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records reflect that he is 
right handed.  At his August 1963 service entrance 
examination the veteran's hands were clinically evaluated as 
normal.  Hence, his hands must be presumed to have been sound 
at enlistment.  38 U.S.C.A. § 1132 (West 2002).  

In January 1964, the veteran received outpatient treatment 
for a mild sprain of the right fifth finger.  A sprain of the 
right fifth metacarpal phalangeal (MP) joint was treated in 
April 1964.  In May 1964, the veteran was seen in the 
emergency room of a service hospital with pain along the 
fifth metacarpal.  It was noted that he was on a boxing team, 
and that he had an old fracture that had occurred in 1962.  
X-rays of the right hand revealed a tiny osseous fragment in 
apposition to the lateral aspect of the base of the third 
proximal phalanx, most likely representing an old chip 
fracture.  X-rays also revealed minor degenerative changes on 
the articular surface of the fifth MP joint, consistent with 
previous injury.  The report of a June 1965 service 
separation examination was silent for complaints or problems 
involving either hand.

In August 1974, the veteran had ten days of inpatient 
treatment at a VA hospital for psychological symptoms.  At 
that time, he had slight swelling, slight tenderness, and 
limited motion in his left index finger.  He reported having 
injured that finger several weeks earlier.

The veteran was seen in a VA orthopedic clinic in February 
1995, reporting pain and weakness in both hands.  He stated 
that he had been a boxer in service, and that at that time he 
had developed pain in both hands, worse in the right hand.  
He indicated that he presently had pain in the hands, and 
periods of decreased grip strength.  The examiner found no 
swelling or deformity of the hands.  The wrists and the 
joints in the fingers had full ranges of motion.  There was 
no tenderness.  X-rays of both hands were normal.  The 
examiner's assessment was subjective pain and weakness in 
both hands, with a question of early arthritis.

On VA examination in January 1996, the veteran stated that he 
was a boxer during service, and that he had sustained 
injuries to both hands that had resulted in swelling and 
pain.  He related that the right fifth finger had been 
fractured, and that it continued to have a deformity.  He 
stated that he presently had pain, stiffness, weak grip 
strength, and periodic swelling in both hands.  The examiner 
noted a flexion deformity of the proximal interphalangeal 
joint (PIP) of the right fifth finger, with no swelling, 
tenderness, or pain on motion.  In both hands, there was 
diffused swelling at the PIP joints, with no tenderness or 
pain on motion.  With both hands the veteran could touch the 
thumb to the tips of all the fingers, and could approximate 
the tips of all of the fingers to the palms of the hands.  
Bilateral hand strength in both hands was fair.  X-rays 
revealed early minimal arthritis in both hands, particularly 
in the right fifth finger.

In an April 1998 statement in support of his claim, the 
veteran indicated that both hands experienced swelling, joint 
stiffness, varying grip strength, and pain at times.

In a March 1999 RO hearing the veteran reported that he had 
done some boxing before service, and that he boxed in service 
beginning in January 1964.  He indicated that he continued to 
have intermittent swelling and weakness in his hands, and 
that VA physicians had found arthritis in both hands.

In an April 2000 hearing before the undersigned Veterans Law 
Judge, the veteran stated that he participated in boxing in 
service in 1964 and 1965.  He reported that he wore boxing 
gloves while training and competing.  He indicated that he 
had pain in his hands after service, but did not seek 
treatment for that pain in the years immediately following 
service.  He related having a reinjury of his right hand in 
approximately 1968, when a car tapped that hand.  He stated 
that presently his hands sometimes felt stiff in the morning, 
particularly in the winter. 

On VA examination in April 2001, the veteran reported that he 
was a boxer in service in the early 1960s, and that he had 
sustained injuries to both hands during that time.  He 
related persistent problems in his hands since then, 
including aching, pain, soreness, and stiffness.  He also 
reported decreased strength and dexterity in his hands.  On 
examination, there was no swelling or deformity of the left 
hand.  All of the joints in the left hand had full ranges of 
motion, and the hand had good strength and dexterity.  With 
the right hand, there was some swelling over the 
metacarpophalangeal (MCP) joints of the thumb and index 
finger, and stiffness in the PIP joint of fifth finger.  
There was normal range of motion of the joints of the right 
hand, except that the fifth finger was limited in motion, 
such that the fingertip could be brought only to within one 
centimeter of the palm.  The right hand had less grip 
strength and dexterity than the left.  The diagnosis was 
residuals of injury of both hands, with arthritis.  The 
examiner commented that it appeared more likely than not that 
the veteran's hand complaints and pain were related to 
injuries in service.  The examiner stated that the etiology 
of any arthritis could not be determined.

The physician who examined the veteran's hands in April 2001 
was asked to further comment about the likely etiology of the 
veteran's hand disabilities.  Accordingly, in February 2002, 
the examiner stated that entries in the veteran's service 
medical records were the basis for his conclusion that the 
current left hand disorder was service connected.  In 
response to further inquiries, however, the examiner in 
October 2004, after reviewing all of the evidence noted that 
the record showed right hand injuries before and during 
service, and bilateral hand problems in the 1990s.  
Significantly, he opined that "any relationship of his 
current bilateral hand problems and disabilities in relation 
to an injury back in the sixties I would have to say is 
speculative at this time."

The veteran's service medical records corroborate that he was 
on a boxing team during service.  There are records of three 
occasions of treatment for hand pain during service, each 
involving the right fifth finger.  X-rays during service 
revealed findings affecting the right third and fifth 
fingers.  The veteran has indicated that both hands had 
intermittent pain and weakness from service forward, but that 
he did not seek medical treatment for those symptoms.  In the 
veteran's left hand, and in joints of his right hand other 
than those in the third and fifth fingers, arthritis was 
eventually diagnosed, but the diagnosis was made in the 
1990s, many years after service.  As arthritis in those areas 
was not diagnosed within the year following service, it may 
not be presumed to be service connected.

The VA physician who examined the veteran's hands in 2001 
responded to multiple requests for opinions about the likely 
etiology of hand disorders, including disorders other than 
those for which service connection is already established.  
Ultimately, he concluded that it was speculative to link any 
current hand disorder to service beyond those involving the 
right third and fifth fingers.  

Without competent evidence linking the veteran's other hand 
disorders to service service connection is not warranted.  
Indeed, in reviewing the medical evidence the only complete 
opinion addressing the nexus question was that presented in 
October 2004.  That examiner concluded, after reviewing all 
of the evidence, that linking any additional hand disorder to 
service would be speculative.  Hence, the benefit sought on 
appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, a reasonable doubt must be a 
substantial doubt and within the realm of possibility.  Here, 
no pertinent diagnosis was made the 1990's.  In light of that 
fact and the October 2004 opinion any competent evidence 
suggesting a link is speculative in nature, and as such 
renders the doctrine inapplicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for arthritis in the left 
hand, and arthritis in the right hand in joints in addition 
to those in the third and fifth fingers, is denied.


REMAND

Unfortunately, the record reflects that the appellant's 
service connected right hand third and fifth finger disorders 
were last clinically evaluated for compensation purposes in 
2001.  While the Board regrets the need for yet a fifth 
remand, governing laws provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination that takes into account the records of prior 
examinations and treatment.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, the VCAA requires that VA provide a 
medical examination when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination of his right third 
and fifth finger disorders.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished in 
accordance with the latest AMIE 
examination worksheet for multiple finger 
disorders.  All clinical findings should 
be reported in detail.  

2.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
remaining issue on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


